Title: To George Washington from Thomas Jefferson, 9 August 1780
From: Jefferson, Thomas
To: Washington, George


					
						Sir
						Richmond August 9th 1780.
					
					Agreeable to the resolutions of Congress of January 13. 1780, we have turned over to the Continental Commissary of Prisoners at Winchester forty prisoners of war, a roll of whom I now take the liberty of enclosing to your Excellency. I have the Honor to be with all possible respect & esteem Your Excellency’s most obedient and most humble servt
					
						Th: Jefferson
					
				